Citation Nr: 1409870	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  13-29 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased initial evaluation in excess of 10 percent for degenerative joint disease (DJD), right knee.

3.  Entitlement to an increased initial evaluation in excess of 10 percent for left knee strain.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from November 22, 1977 to December 27, 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  There is no evidence that the Veteran suffered from an acquired psychiatric disorder in service or currently suffers from an acquired psychiatric disorder.

2.  The Veteran's DJD, right knee, is productive of range of motion from 0 degrees to 95 degrees without objective evidence of pain, but has required the use of a brace.  

3.  The Veteran's left knee strain is productive of range of motion from 0 degrees to 90 degrees, without objective evidence of pain or instability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).

2.  The criteria for an evaluation for in excess of 10 percent for limitation of motion of the right knee have not been met.   38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2013).

3.  The criteria for a separate 10 percent disability rating for right knee instability has been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).

4.  The criteria for an evaluation for in excess of 10 percent for left knee strain have not been met.   38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA sent the required notice in a November 2010 letter.

VA's duty to assist a claimant in the development of a claim includes assisting the claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant, and providing an examination or obtaining a medical opinion when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to this duty, VA has associated with the Veteran's file his VA treatment records, private treatment records, and his STRs, which appear complete.  In June 2011, VA confirmed that the Veteran is in receipt of benefits from the Social Security Administration (SSA), but the Board finds that VA is not required to obtain the Veteran's SSA records because he reported during a VA examination that that he is in receipt of disability benefits with regard to heart disease, and thus, there is no indication the records are relevant to the claims that are presently before the Board.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("[t]here must be specific reason to believe . . . records may give rise to pertinent information to conclude that they are relevant.").  

With regard to providing an examination or obtaining a medical opinion, VA provided a June 2011 examination concerning the Veteran's claim for service connection for knee disabilities.  The Board finds that the examination and related medical opinion are adequate for VA adjudication purposes, as the examiner considered the relevant history of the Veteran's knee disabilities, provided sufficiently detailed descriptions of the disabilities, and there has been no contention the disabilities have increased in severity since then.

VA has not afforded the Veteran an examination or obtained a medical opinion with regard to his claim of service connection for a psychiatric disorder, but as explained in the merits section of this decision, there is no competent evidence that the Veteran has a current disability, a finding that is required in order to substantiate his claim.  Thus, VA has no duty to provide an examination.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claims

II.A.  Service Connection for PTSD

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection for PTSD in particular requires medical evidence diagnosing the condition-PTSD-in accordance with the DSM-IV or by findings supported in an examination report; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2013).

In October 2010, the Veteran filed a claim for an unknown psychiatric condition, to include PTSD.  In statements submitted in November and December of 2010, the Veteran asserted that he witnessed the mental and physical abuse of fellow recruits during his service.  Specifically, the Veteran contended that he observed a sergeant stick his fingers in the eyes of a recruit who did not obey a command.  The Veteran has also asserted that all the recruits were threatened with abuse and bodily harm in order to deter them from speaking about the incident.  The Veteran contended that due to this experience, he took an overdose of pain medication and was taken to the hospital for treatment.  He also contended that while he believed that he was going to be taken back to his unit sometime thereafter, he was taken to a bus station and informed that he was going to be honorably discharged.

The Veteran's STRs and postservice treatment records fail to demonstrate that the Veteran has been diagnosed with a psychiatric disorder.  His STRs indicate that he was released on the ground that he was unsuitable for service due to personality disorders, but notably, personality disorders are among the specific conditions for which VA does not grant service connection, as they are not considered disabilities for VA purposes.  See 38 C.F.R. § 3.303(c) (2013).  

Additionally, while the Veteran has asserted that he has an acquired psychiatric disorder, the Board finds that the Veteran is not competent to provide evidence pertaining to complex medical issues such as the diagnosis of a psychiatric disorder because such a disorder cannot be diagnosed by the application of knowledge within the realm of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 and n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  The Board finds, therefore, that the evidence fails to show that the Veteran has a current psychiatric disability.

Thus, because evidence of a present disability is necessary before service connection may be granted, the preponderance of evidence is against granting service connection for an acquired psychiatric disorder, to include PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.B.  Increased Ratings for Knee Disabilities

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In determining the appropriate rating evaluation for a musculoskeletal disability, functional loss of use of the affected part must be taken into account.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran upon undertaking the motion.  Weakness is as important as limitation of motion and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited movement, weakness, fatigability, incoordination or painful movement, swelling, deformity, or atrophy of disuse.  Additionally, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  Overall, where functional loss is alleged due to pain upon motion, the aforementioned regulations must be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 pertains to arthritis due to trauma that has been substantiated by x-ray findings.  This diagnostic code instructs VA to rate this disability as degenerative arthritis, which is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Id.  Diagnostic Code 5003 provides that degenerative arthritis is to be evaluated on the basis of limitation of motion as per the diagnostic codes for the specific joint or joints.  38 C.F.R. §  4.71a, Diagnostic Code 5003.  If, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned where there is x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating exacerbations.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.  For the purpose of rating disability due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.59.

Notably, the rating criteria for tenosynovitis, which is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5024, directs the rater to rate the disability in the same manner as rating degenerative arthritis, such that it is rated based on limitation of motion of the affected parts.

The Board has also considered the criteria for limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is warranted where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is warranted where knee flexion is limited to 15 degrees.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is warranted where knee extension is limited to 10 degrees, a 20 percent rating is warranted where knee extension is limited to 15 degrees, a 30 percent rating is warranted where knee extension is limited to 20 degrees, a 40 percent rating is warranted where knee extension is limited to 30 degrees, and a 50 percent rating is warranted where knee extension is limited to 45 degrees.

Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides that a 10 percent rating is warranted where there is slight recurrent subluxation or lateral instability, a 20 percent rating is warranted where there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted where there is severe recurrent subluxation or lateral instability.

Additionally, under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a 10 percent rating is warranted if there is removal of semilunar cartilage that is symptomatic.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, if there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, a 20 percent evaluation is warranted.

Notably, 38 C.F.R. § 4.14 prohibits the evaluation of the same manifestation of a disability under different diagnoses, which is known as "pyramiding."  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which he has already been rated.

Here, by way of the September 2011 rating decision on appeal, the RO granted service connection and assigned a 10 percent rating under Diagnostic Code 5010 for DJD of the right knee, effective October 1, 2010, and also assigned a 10 percent rating under Diagnostic Code 5024 for tenosynovitis of the left knee, which was claimed as left knee strain, effective October 22, 2010.  Attached to the Veteran's October 2013 VA Form 9 is a statement from the Veteran's attorney in which it was stated that the severity of the Veteran's knee impairment warrants a rating higher than 10 percent.  In making that assertion, the attorney made specific reference to the Veteran's June 2011 VA examination during which the Veteran presented with an antalgic gait, with the need of a knee brace, corrective shoes, and a cane.

VA and non-VA treatment records for the period November 1992 to October 2010 show that the Veteran has a postservice history of knee disabilities, but the Board finds that records that originated many years prior to VA's receipt of the October 2010 claim for service connection provide little information about the current severity of his knee disabilities.  What is more, the severity of his condition during the time period prior to his submission of his claim for service connection is irrelevant because the effective date of his evaluation can be no earlier than the date his claim was received.  See 38 C.F.R. § 3.400 (2013).  As there are no recent VA treatment records that provide information concerning the current severity of the Veteran's knee disabilities, the Board finds that the Veteran's reports and the June 2011 VA examination report are the most probative evidence of record concerning the current severity of the Veteran's condition.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

During the Veteran's June 2011 VA examination, the examiner documented the Veteran's report of the following symptoms: pain, instability, warmth, swelling, inability to walk more than a few yards, a standing limitation of 10 to 15 minutes, and intermittent use of assistive devices such as corrective shoes, orthotic inserts, a cane, and a brace.  The examination report indicates that the Veteran's gait was antalgic, as his weight-bearing joint was affected, but expressed that there was no other evidence of abnormal weight bearing.  The examiner also documented that the Veteran's knee disabilities have not resulted in joint ankylosis, deformity, giving way, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusion, limitation of motion, flare-ups, crepitation, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  The examiner noted that the Veteran did not have incapacitating episodes of arthritis.

The examination report also indicates that the Veteran had range of knee motion on the right from 0 degrees extension to 95 degrees flexion, and on the left from 0 degrees extension to 90 degrees flexion.  The examiner noted that there was no objective evidence of pain with active motion, bilaterally, and documented that after three repetitions, there was no objective evidence of pain nor was there additional limitation of the Veteran's range of motion.  The examiner indicated the Veteran's disabilities had a severe effect on exercise, sports, and recreation, but had no effect with regard to doing chores, shopping, traveling, eating, bathing, dressing, grooming himself, or driving.

The Board acknowledges that the Veteran has reported that he experiences pain and instability, but the examiner did not find objective evidence of such during the June 2011 examination.  The Board considers these formal findings made by a medical professional charged with looking for these specific symptoms to be a more credible indication of their presence than the Veteran's otherwise unsubstantiated assertion.  

Since the record shows that Veteran has full extension, and flexion to at least 90 degrees on the left and right, there is no basis to award an increased rating for either knee based on limitation of motion.  Although the VA examiner found no instability in either knee, because the Veteran has been provided a right knee brace, a reasonable basis for assigning a separate 10 percent rating for slight right knee instability is indicated.  As there is no competent evidence of ankylosis or semilunar cartilage issues, ratings under Diagnostic Codes 5256, 5258 or 5259 are not indicated.  Likewise, there is no evidence of incapacitating episodes due to the knee disabilities as to permit a higher rating under Diagnostic Code 5003.  Thus, the Board concludes there is no basis for an increased rating for the left knee, but as to the right, while a rating in excess of 10 percent is not warranted based on limitation of motion, a separate 10 percent rating for slight instability is granted.  

The Board has further considered whether the increased rating claims warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.

After comparing the manifestations of the Veteran's disabilities to the schedular criteria, the Board finds that the level of disability resulting from the Veteran's knee disabilities are addressed by the criteria found in the rating schedule, which also contemplates manifestations that are more severe than what the Veteran has demonstrated.  Thus, the schedular criteria are adequate and referral for consideration of extraschedular rating is not necessary.

Lastly, the Court has held that a request for a total disability rating based on individual unemployability (TDIU) due to service connected disabilities may be part of a claim for increased compensation, if reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, however, while the Veteran indicated at his 2011 VA examination that he was unemployed for 10 to 20 years, he stated that he discontinued working and began receiving disability income due to heart disease, which is not service connected.  Thus, consideration of entitlement to TDIU benefits is not raised in this case.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

An evaluation in excess of 10 percent for DJD, right knee, is denied.

A separate 10 percent rating, but no higher, for slight instability of the right knee is granted.

An evaluation in excess of 10 percent for left knee strain is denied.



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


